EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement') is entered into by and between Bradley
W. Evans ("Evans") and Chugach Electric Association, Inc., an Alaska electrical
cooperative association headquartered in Anchorage, Alaska ("Chugach" or
"Employer"), retroactive as of July 1, 2008.

 

WITNESSETH:



WHEREAS, Chugach is engaged in the business of production, transmission and
distribution of electricity in Alaska;

WHEREAS, Evans has skills and experience in electric utility management
transmission and distribution of electricity; and

WHEREAS, Chugach desires to obtain Evans' services as the Chief Executive
Officer of its business, and Evans desires to be employed in that position by
Chugach;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto agree as follows:

1.           Employment. Chugach hereby employs Evans as its Chief Executive
Officer and Evans hereby accepts such employment upon the terms and conditions
hereinafter set forth.

2.           Duties

 

a. Evans shall serve as Chugach's Chief Executive Officer and shall perform his
services as such within the framework of Chugach's Bylaws, policies, procedures
and goals as Chugach's Board of Directors shall from time to time determine,
including but not limited to the following:

 

(i)

Board Policy 106, Delegations of Authority from the Board of Directors to the
Chief Executive Officer, Appendix A hereto;

 

 

(ii)

Board Policy 107, Board of Directors - Chief Executive

 

Officer Relationship, Appendix B hereto; and

 

(iii)

Board Policy 118, Delegation of Certain of the Secretary's

 

and Treasurer's Duties to the Chief Executive Officer,

 

Appendix C hereto.

In such capacity, Evans (i) shall exercise general supervisory responsibility
and management authority over Chugach and all of its controlled affiliates, and
(ii) shall perform such other duties commensurate with his position as may be
assigned to him from time to time by the Chugach Board of Directors.

 

--------------------------------------------------------------------------------

b. Evans shall devote substantially all his business time, attention and
energies to the performance of his duties and functions under this Agreement and
shall not during the term of his employment hereunder be engaged in any other
substantial business activity for gain, profit or other pecuniary advantage.
Evans shall faithfully, loyally and diligently perform his assigned duties and
functions and shall not engage in any activities whatsoever that conflict with
his obligations to Chugach during the term of his employment hereunder.
Notwithstanding the foregoing, nothing in the foregoing shall be construed so as
to limit or prohibit personal investments by Evans; provided that such
investments shall not amount to a controlling interest in any entity (other than
trusts, limited partnerships or other entities adopted by Evans for estate
planning purposes). Evans also agrees that he will not participate in any
political activity that will or may reflect adversely upon Chugach without
obtaining the prior consent of Chugach's Board of Directors.

c. Chugach shall furnish Evans with an office and other facilities at Chugach's
headquarters location and services that are suitable to his position and
adequate for the performance of his duties and functions hereunder.

3.           Term of Agreement. The term of this Agreement shall be for a period
of three (3) years commencing retroactively on July 1, 2008. This Agreement may
be extended by mutual written agreement of the parties reached on or before July
1, 2011, for a minimum of a one (1) year term, and thereafter for additional
terms of one or more years on mutual written agreement reached not less twelve
(12) months prior to expiration of the then remaining term. Notwithstanding the
foregoing, this Agreement will automatically be extended for successive one year
terms if the Board of Directors does not take formal action otherwise on or
before July 1, 2011, and annually thereafter, or unless terminated as provided
in Section 10 of this Agreement.

4.           Compensation. Chugach shall pay to Evans, in consideration of and
as compensation for the services agreed to be rendered by Evans hereunder, the
following:

a. Salary. During the first year of this Agreement (July 1, 2008 - June 30,
2009), Chugach shall pay to Evans an annual salary of two hundred fifty thousand
Dollars ($250,000.00 US) (the "Base Salary"), payable in regular installments on
Chugach's normal paydays, less withholdings required by law and as authorized by
Evans. On each July 1 anniversary date thereafter, the Chugach Board of
Directors, in its sole discretion, may increase the Base Salary. However, the
Base Salary shall not be decreased during the term of this Agreement.

b. Discretionary Performance-Based Bonus Program. The Board of Directors may, in
its sole discretion, establish annual or other performance-based objectives for
Evans and assign a fixed dollar amount or percentage of Base Salary bonuses for
the successful achievement of those objectives. The stated objective(s) will be
set forth in Appendix D hereto, to be updated from time to time as the Board
sees fit. For each objective met, Evans will be awarded the bonus associated
with that objective, said payment(s) to be made within thirty (30) days of the
Board's determination, less

 

2

 

--------------------------------------------------------------------------------


withholdings required by law or as authorized by Evans. The parties acknowledge
that such bonus payments to Evans, if any, are not considered compensation under
any of the retirement plans offered by Chugach and therefore will not be
considered in determining Evans' retirement benefits.

c. Use of Company Vehicles. During the Employment Term, Evans shall be permitted
to use Chugach vehicles on company business on a de minimus basis. Evans shall
not be entitled to a company vehicle for personal use.

5.           Chugach Provided Benefits. During the term of this Agreement and if
available then, Evans shall be entitled to participate in all group health,
pension, 401(k), deferred compensation plans, employer-paid long-term disability
insurance and life insurance coverage and other fringe benefit programs
maintained by Chugach and provided to its salaried administrative personnel, on
the same terms as apply to participation therein by such personnel generally
(except as otherwise provided herein).

6.           Holidays, Sick Leave and Annual Leave. Evans shall be entitled to
such holidays, sick leave and annual leave as are provided to Chugach's salaried
administrative personnel generally.

7.           Expenses. During the term of this Agreement, Chugach shall
reimburse Evans for all reasonable travel, entertainment and other business
expenses incurred or paid by Evans in performing his duties and functions
hereunder, subject to Evans' accounting for and reporting such expenses pursuant
to applicable Chugach policies.

8.            Non-Competition. During the term of this Agreement, during any
extension thereof, and for a period of one year after termination of this
Agreement, Evans shall not enter into or participate in any business competitive
to the business carried on by Chugach in Southcentral Alaska or at such
additional locations, if any, outside Southcentral Alaska at which Chugach
conducts business. As used herein, the term "business competitive to the
business carried on by Chugach" means any business that involves the production,
transmission or distribution of electricity, and the words "Southcentral Alaska"
mean a business conducted in whole or in part within the boundaries of the
Municipality of Anchorage, the Kenai Peninsula Borough, or the Matanuska-Susitna
Borough. The provisions of this paragraph 8 shall survive the expiration and/or
termination of this Agreement. If a court of competent jurisdiction or
arbitrator, as the case may be, should declare any or all of this provision
unenforceable because of any unreasonable restriction of duration and/or
geographical area, then such court or arbitrator shall have the express
authority to reform this provision to provide for reasonable restrictions and/or
to grant Chugach such other relief, at law or in equity, as is reasonably
necessary to protect its interests.

9.           Confidential Information. During the term of this Agreement and for
so long thereafter as the information remains confidential, Evans will not use
for his own advantage or disclose to any unauthorized person any confidential
information relating to the business operations or properties of Chugach and any
affiliate of Chugach. Upon the expiration or termination of this Agreement, upon
Chugach's request, Evans will

 

3

 

--------------------------------------------------------------------------------


 
surrender and deliver to Chugach all documents and information of every kind
relating to or connected with Chugach and its affiliates. As used herein
"confidential information" means all information, whether written or oral,
tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning Chugach and its business and operations, including
without limitation, any trade-secrets or know-how, computer software programs in
both source code and object code, information regarding any product or service,
development, technology, technique, process or methodology, any sales,
promotional or marketing plans, programs, techniques, practices or strategies,
any expansion or acquisition plans, any operational and management guidelines,
any cost, pricing or other financial data or projections, and any other
information which is to be treated as confidential because of any duty of
confidentiality owed by Chugach to any third party or any other information that
Chugach shall, in the ordinary course of its business, possess or use and not
release externally without restriction on use or disclosure. The foregoing
confidential information provision shall not apply to information which: (i) is
or becomes publicly known through no wrongful act of Evans, (ii) is rightfully
received from any third party without restriction and without breach by Evans of
this Agreement; or (iii) is independently developed by Evans after the term of
his employment hereunder or is independently developed by a competitor of
Chugach at any time. The provisions of this paragraph 9 shall survive the
expiration and/or termination of this Agreement.

 

10.

Termination.

a. Termination for Cause. Chugach may terminate Evans' employment for "cause"
immediately upon written notice to Evans, provided, however, that if the Board
in its reasonable discretion determines that the cause for termination is
capable of being corrected, Evans must be given ten (10) days written notice of
cause for termination and the opportunity to cure such cause within that time.
Such notice shall specify in reasonable detail the acts or omissions that
constitute cause for termination. For purposes of this Agreement, "cause" means
a business-related reason that is not arbitrary, capricious or illegal and which
is based on facts (i) supported by substantial evidence, and (ii) reasonably
believed by the Board of Directors to be true. Examples of "cause" for
termination of employment are provided in Chugach Operating Policy 013 dated
September 19, 2001, and are incorporated herein by reference to the extent they
are consistent with this Agreement, and may also include the following: willful
and repeated failure or refusal to carry out reasonable orders, instructions, or
directives of the board of directors; material acts of dishonesty, disloyalty or
competition related to the business of the company or its relationships with
employees, suppliers, contractors, customers or others with whom the company
does business; refusal or failure to furnish material information concerning the
company's affairs as reasonably requested by or under the authority of the board
of directors, or falsification or misrepresentation of such information;
conviction of a crime constituting fraud, intentional dishonesty, moral
turpitude, or other conduct that materially compromises the reputation of the
employee or the company; or any other act, course of conduct, or omission that
has or is reasonably likely to have a material adverse effect on Chugach, its
business or financial position, or its goodwill or reputation.

 

4

 

 



 

--------------------------------------------------------------------------------

 

In the event of the involuntary termination of his employment for cause, Evans
shall not be entitled to receive any compensation hereunder other than his
Salary and employee benefits and leave as accrued through the effective date of
such termination. Evans' obligations under Paragraphs 8 and 9 shall continue
under the terms and conditions of this Agreement.

b. Termination Without Cause. Chugach may terminate Evans' employment without
cause at any time during the term of this Agreement or any extension thereof,
provided however, that Chugach shall continue to pay Evans his Base Salary and
shall provide him all benefits that he would have received had his employment
not been terminated then, said payments and benefits to continue without
interruption for a period of one year or through the end of the then remaining
term of this Agreement, whichever is less.

c. Voluntary Termination. Evans may voluntarily terminate his employment under
this Agreement at any time upon sixty (60) days' prior written notice to
Chugach's Board of Directors, whereupon Chugach's employment of Evans shall
terminate at the end of the sixty (60) day notice period. In the event of Evans'
voluntary termination of employment, he shall not be entitled to receive any
compensation hereunder other than his Salary and employee benefits as accrued
through the effective date of such termination. Evans' obligations under
Paragraphs 8 and 9 shall continue under the terms and conditions of this
Agreement.

d. Disability. Chugach may terminate Evans' employment after having established
Evans' disability, subject to applicable state and/or federal law. For purposes
of this Agreement, "Disability" means a physical or mental disability which
impairs Evans' ability to substantially perform his duties under this Agreement
and which results in Evans becoming eligible for long-term disability benefits
under Chugach's long-term disability plan (or, if Chugach has no such plan in
effect, which impairs Evans' ability to substantially perform his duties under
this Agreement for a period of 180 consecutive days). Evans shall be entitled to
the compensation and benefits provided for under this Agreement for (i) any
period during the term of this Agreement and prior to the establishment of
Evans' Disability during which Evans is unable to work due to a physical or
mental disability, or (ii) any period of Disability which is prior to Evans'
termination of employment pursuant to this paragraph.

e. Death. This Agreement shall automatically terminate the day after Evans'
death if it has not already terminated prior to that date.

f. Miscellaneous. In the event of any termination or attempted termination
hereof: (i) if multiple events, occurrences or circumstances are asserted as
bases for such termination or attempted termination, the event, occurrence or
circumstance that is earliest in time, and any termination or attempted
termination found to be proper hereunder based thereon, shall take precedence
over the others; (ii) no termination of this Agreement shall relieve or release
either party from liability hereunder based on any breach of the terms hereof by
such party occurring prior to the termination date; and (iii) the terms of this
Agreement relevant to performance or satisfaction of any obligation

 

5

 

--------------------------------------------------------------------------------

 

hereunder expressly remaining to be performed or satisfied in whole or in part
at the termination date shall continue in force until such full performance or
satisfaction has been accomplished and otherwise neither party hereto shall have
any other or further remaining obligations to the other party hereunder.

g. No Duty of Mitigation. In the event of any termination of Evans' employment
under subparagraph 10(b), Evans shall be under no obligation to seek other
employment and shall be entitled to all payments or benefits required to be made
or provided to Evans hereunder, without any duty of mitigation of damages and
regardless of any other employment obtained by Evans.

11.           Injunctive Relief. It is agreed that the services of Evans are
unique and that any breach or threatened breach by Evans of any provision of
this Agreement cannot be remedied solely by damages. Accordingly, in the event
of a breach by Evans of his obligations under this Agreement, Chugach shall be
entitled to seek and obtain interim restraints and permanent injunctive relief,
restraining Evans and any business, firm, partnership, individual, corporation
or entity participating in such breach or attempted breach. Nothing herein,
however, shall be construed as prohibiting either party from seeking injunctive
relief to require resolution of disputes or controversies arising out of or
relating to this Agreement to be resolved pursuant to paragraph 12 below.

12.           Arbitration. Any dispute or controversy arising out of or relating
to this Agreement or any claimed breach hereof shall be resolved, at the request
of either party, by a private arbitration proceeding. The request for
arbitration shall be made in writing no later than thirty (30) days after the
alleged act or omission on which it is based. The arbitration proceeding shall
be conducted pursuant to the Alaska Revised Uniform Arbitration Act, AS
09.43.300 - 09.43.595 (the "Act") and the most current version of the employment
arbitration rules published by the dispute resolution organization whose
services are used by these parties (the "Arbitration Rules"), each of which is
incorporated herein by this reference to the extent that the Act and the
Arbitration Rules are consistent with this Agreement. The arbitrator shall be an
impartial arbitrator qualified to serve in accordance with the Arbitration
Rules. The arbitrator shall be selected by mutual agreement of the parties. If
the parties are unable to agree to a mutually acceptable arbitrator within
twenty-one (21) days of the request for arbitration, Chugach shall select an
impartial dispute resolution organization to provide the parties a list of seven
(7) arbitrators. After a coin toss to determine who makes the first strike, the
parties shall strike names from the list alternately until the name of one
arbitrator remains. That arbitrator shall be deemed mutually acceptable to both
parties unless the arbitrator is unavailable, in which case the last arbitrator
whose name was struck shall be deemed acceptable to the parties, and so on. The
arbitration hearing shall be held in Anchorage, Alaska, or in such other place
as may be mutually agreed upon by the parties, at a time and location determined
by the arbitrator. Within thirty (30) days of the close of the arbitration
hearing, the arbitrator shall hand down a written decision and award. The
decision shall explain the basis for the arbitrator's award. The arbitrator
shall have authority to interpret and enforce this Agreement, but shall not have
authority to alter, amend or supersede any provision of this Agreement. The
decision and award

 

6

 

--------------------------------------------------------------------------------

 

shall be final and binding on the parties, subject only to such appeal rights as
are available under the Act. Either party may seek entry of judgment upon such
decision and award in any court having jurisdiction over the parties. The
expenses of the arbitration proceeding shall be borne by Chugach. Each party
shall pay for and bear the cost of its own experts, witnesses and legal counsel
in such arbitration proceeding.

 

13.

Indemnification.

a. Chugach shall indemnify Evans (as a "protected person") to the fullest extent
permitted by AS 10.25.145 (the terms of which are incorporated herein by this
reference) against all costs, expenses, liabilities and losses (including,
without limitation, attorneys' fees, judgments, penalties and amounts paid in
settlement) reasonably incurred by Evans in connection with any action, suit or
proceeding, whether civil, criminal, administrative or investigative in which
Evans is made, or is threatened to be made, a party to or a witness in such
action, suit or proceeding by reason of the fact that he is or was an officer or
agent of Chugach or of any of Chugach's controlled affiliates or is or was
serving as an officer, trustee, agent or fiduciary of any other entity at the
request of Chugach (a "Proceeding").

b. Chugach shall advance to Evans all reasonable costs and expenses incurred by
him in connection with a Proceeding within twenty (20) days after receipt by
Chugach of a written request for such advance, accompanied by an itemized list
of the actual or anticipated costs and expenses and Evans' written undertaking
to repay to Chugach on demand the amount of such advance if it shall ultimately
be determined that Evans is not entitled to be indemnified against such costs
and expenses. Evans shall periodically account to Chugach for all such costs and
expenses incurred by Evans in connection with his defense of the Proceeding.

c. The indemnification provided to Evans hereunder is in addition to, and not in
lieu of, any additional indemnification to which he may be entitled pursuant to
Chugach's Certificate of Incorporation or Bylaws, any insurance maintained by
Chugach from time to time providing coverage to Evans and other officers and
directors of Chugach, or any separate written agreement with Evans. The
provisions of this paragraph 13 shall survive any termination of this Agreement.

14.           Amendment and Modification. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes any and all prior agreements, arrangements or understandings between
the parties hereto with respect to the subject matter hereof, whether written or
oral, including but not limited to the parties' Memorandum of Agreement in
Principle and the agreements under which Evans served as Chugach's interim Chief
Executive Officer. Subject to applicable law and upon the consent of Chugach's
Board of Directors, this Agreement may be amended, modified and supplemented by
written agreement of Chugach and Evans with respect to any of the terms
contained herein.

15.         Waiver of Compliance. Any failure of either party to comply with any
obligation, covenant, agreement or condition on its part contained herein may be

 

7

 

--------------------------------------------------------------------------------

 

expressly waived in writing by the other party, but such waiver or failure to
insist upon strict compliance shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or
permits consent by or on behalf of any party, such consent shall be given in
writing.

16.           Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand, sent by registered or certified U.S. Mail,
postage prepaid, commercial overnight courier service or transmitted by
facsimile and shall be deemed served or delivered to the addressee at the
address for such notice specified below when hand delivered, upon confirmation
of sending when sent by fax, on the day after being sent when sent by overnight
delivery, or five (5) days after having been mailed, certified or registered,
with postage prepaid:

 

If to Chugach

If to Evans

 

Chugach Electric Association, Inc.

Bradley W. Evans

 

P.O. Box 196300

Mailing:

P.O. Box 222483

 

Anchorage, Alaska 99519-6300

Anchorage, Alaska 99522

 

Facsimile: (907) 762-4888

Physical: 14741 Park Hills Circle

 

Attn: Chairman of Board of Directors

Anchorage, Alaska 99516

 

Facsimile:

Or, in the case of either such party, to such substitute address as such party
may designate from time to time for purposes of notices to be given to such
party hereunder, which substitute address shall be designated as such in a
written notice given to the other party addressed as aforesaid.

17.           Assignment. This Agreement shall inure to the benefit of Evans and
Chugach and be binding upon the successors and general assigns of Employer. This
Agreement shall not be assignable by either party except to the extent set forth
in paragraph 20.

18.           Enforceability. In the event it is determined that this Agreement
is unenforceable in any respect, it is the mutual intent of the parties that it
be construed to apply and be enforceable to the maximum extent permitted by
applicable law.

19.           Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws applicable to contracts executed, delivered and fully
to be performed in the State of Alaska.

20.           Beneficiaries; Executive's Representative. Evans shall be entitled
to select (and to change, from time to time, except to the extent prohibited
under any applicable law) a beneficiary or beneficiaries to receive any
payments, distributions or benefits to be made or distributed hereunder upon or
following Evans' death. Any such designation shall be made by written notice to
Chugach. In the event of Evans' death or of a judicial determination of Evans'
incompetence, references in this Agreement to Evans shall be deemed, as
appropriate, to refer to his designated beneficiary, to his

 

8

 

--------------------------------------------------------------------------------

 

estate or to his executor or personal representative ("Evans' Representative")
solely for the purpose of providing a clear mechanism for the exercise of Evans'
rights hereunder in the case of Evans' death or disability.

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective on
and as of the day and year first above written.

CHUGACH ELECTRIC ASSOCIATION, INC.

 

/s/ Rebecca Logan

Name: Rebecca Logan

Title: Chairman of the Board

 

                                                                       

 

 

/s/ Bradley W. Evans 8-27-08

 

Bradley W. Evans

 

 

9

 

 